DETAILED ACTION
	Claims 1, 2, 4, 8-10, 13, 13 and 23 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding percent identities recited in claim 1, the specification, para. [0014], provides “The identity between two sequences is a function of the number of identical positions shared by the two sequences (i.e., identity (%) = number of identical positions / total number of positions x 100). Preferably, the number and size of the gaps, which are required to optimize the alignment of the two sequences, are taken into consideration.”  As such, for example, if a first sequence (900 amino acid residues) and a second sequence (1000 amino acid residues) are identical except the first sequence lacks 100 N-terminal amino acid residues relative the second sequence, then the first sequence has 900 (number of identical positions)/1000 (total number of positions) or 90% identity with the second sequence.  
Regarding claims 8 and 9, the specification, para. [0027], provides the following limiting definition:
Here, by "β-galactosidase derived from Cryptococcus terrestris" is meant a β-galactosidase enzyme produced by a microorganism (of either a wild-type strain or a mutant strain) which is classified into Cryptococcus terrestris, or a β-galactosidase enzyme obtained by genetic engineering procedures using the β-galactosidase gene from a microorganism (of either a wild-type strain or a mutant strain) which is classified into Cryptococcus terrestris. Therefore, "(β-galactosidase derived from Cryptococcus terrestris" encompasses a recombinant enzyme that is produced by a host microorganism into which the β-galactosidase gene (or a modified gene thereof) obtained from Cryptococcus terrestris has been introduced.

	Although the above definition mentions “genetic engineering procedures,” the definition is silent regarding the introduction of any substitutions, deletion or addition of encoded amino acid residues.  The broadest reasonable interpretation of “obtained from Cryptococcus terrestris,” which is considered to limit the scope of a “β-galactosidase derived from Cryptococcus terrestris” as defined is not interpreted as extending to introduction of amino acid substitutions, deletions or addition with respect to the beta-

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1, line 3, recites “80% to 99%” identical and claim while the claim later recites a different, incompatible range of “90% or more identical” that may include 100%.  The claim is interpreted as requiring 90% to 99% identity to any one of SEQ ID NOS: 1 to 4 for the second Markush species.  The claim should be placed in better form by not reciting conflicting ranges within the same claim such as:
A β-galactosidase enzyme comprising an amino acid sequence having at least 90% or more identity to any one of SEQ ID NOS: 2 to 4 and contains at least one substitution modification relative to SEQ ID NO: 2 to 4 or an amino acid sequence that is 90% to 99% identical to an amino acid sequence of any one of SEQ ID NOS: 1 to 4.
Claim 1 recites “NOS:” in two instances that should be rendered “SEQ ID NOS:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
  In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

90% or more identical to the amino acid sequence of any one of SEQ ID Nos: 1 to 4.”  Dependent claim 2 recites “wherein the amino acid sequence is an amino acid sequence that is 85% or more identical to the amino acid sequence of any one of SEQ ID Nos: 1 to 4.”  As such, dependent claim 2 omits the requirement of claim 1 of “90% or more identical” and instead recites a broader range of “85% or more identical.”  As such, claim 2 fails to include every limitation of claim 1 from which claim 2 depends as to not satisfy the requirements for proper dependency under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon in the form of a natural product without significantly more. The claim(s) recite(s) a β-galactosidase enzyme that occurs in nature. This judicial exception is not integrated into a practical application because none of claims 1, 2, 4 and 8-10 recite any elements that can be construed as an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons set forth below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).

“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, the rejected claims are all directed towards a composition of matter such that step 1 is yes. 
The specification, para. [0005], describes “a microorganism (wild-type strain [i.e. a naturally-occurring strain]) of the genus Cryptococcus which produced β-galactosidase that has high optimum temperature and superior heat resistance. This β-galactosidase enzyme is secreted outside of the cell.” Specification, para. [0005]. 
The “full-length amino acid sequence of the wild-type strain enzyme [i.e. naturally-occurring] (SEQ ID NO: 1), which is deduced from its gene sequence.” Specification, para. [0010].  SEQ ID NO: 1 has 696 amino acid residues and starts with a Methionine residue.  It is well-understood in the art that all Cryptococcus and transcribed as a 696-amino acid protein having a start methionine on the N-terminus.
As discussed, the specification describes that the “β-galactosidase enzyme is secreted outside of the cell.”  As explained by von Heijne (The signal peptide, J. Membrane Biol. 115 (1990): 195-201), page 195, left column, “In both prokaryotic and eukaryotic cells, proteins are allowed entry into the secretory pathway only if they are endowed with a specific targeting signal: a signal peptide (SP). The SP is in most cases a transient extension to the amino terminus of the protein and is removed by one of a small class of enzymes known as signal peptidases once its targeting function has been carried out.”  That is, it is well-understood in the art that all proteins passing through the secretory pathway have an amino terminal signal peptide that is removed upon passage through the secretion pathway of the cell.  This is illustrated in Fig. 1 of von Heijne et al. wherein the signal peptide is removed from the “mature chain” by activity of a signal peptidase.  It is noted that cleavage of a signal peptide is required for a soluble protein to be secreted from the cell otherwise “Many integral membrane proteins remain anchored to the membrane by an uncleaved SP.” von Heijne et al., page 195, left column.
For example, Genbank, Accession No. BCD33911.1, 2020, ncbi.nlm.nih.gov (previously cited), evidences that Cryptococcus albidus B-14a, which appears to be a naturally-ocurring organism, produces a “beta-galactosidase precursor” having greater than 85% identity with recited SEQ ID NO: 4 (and greater than 70% identity to SEQ ID NO: 1) and having 693 amino acid residues.  It is noted that Genbank BCD33911 indicates that residues 1-16 is a “putative signal peptide” such that it is understood that such signal peptide is removed upon secretion of the described enzyme from the cell as to form a beta-galactosidase product being residues 17-693 of Genbank BCD33911.  
In view of the above, it is apparent that the N-terminus of recited SEQ ID NO: 1 necessarily and inherently contains a signal peptide to allow for secretion of the β-galactosidase that is removed by a natural process upon secretion from the wild-type Cryptococcus described by the specification just as 
Signal peptides “typically have three distinct domains (Fig. 1): an amino-terminal positively charged region (n-region, 1-5 residues long); a central, hydrophobic part (h-region, 7-15 residues); and a more polar carboxy-terminal domain (c-region, 3-7 residues).” von Heijne, left column.  As such, signal peptides are not particularly lengthy sequences as indicated by the putative 15 amino acid sequence indicated in Genbank BCD33911.
Several programs exist to identify signal peptides including Petersen et al. (Signal P4.0, Nature Methods 8 (2011): 785-86) wherein “The secretory signal peptide is a ubiquitous protein sorting signal that targets its passenger protein for translocation across the endoplasmic reticulum membrane in eukaryotes.” “Here we present SignalP version 4.0, which we designed to discriminate between signal peptides and transmembrane regions.” Petersen et al., page 785, left column.  Here, it is noted that it is certain that recited SEQ ID NO: 1 contains a signal peptide (rather than an N-terminal transmembrane region) since the specification describes that the associated β-galactosidase is secreted.
SEQ ID NO: 1 was inputted to the SignalP 4.0 program and the following data was obtained 
indicating that residues 1-20 of SEQ ID NO: 1 as a signal peptide (full program output in Office Action Appendix):

    PNG
    media_image1.png
    220
    1674
    media_image1.png
    Greyscale

	The length of the predicted signal peptide at 20 amino acid residues in consistent with putative signal peptide described for the related Cryptococcus albidus β-galactosidase described in Genbank BCD33911 and the length of a signal peptide otherwise described by von Heijne et al.
	As such, the evidence of record indicates the following:
SEQ ID NO: 1 is a naturally-occurring protein produced by a wild-type strain of Cryptococcus and is the full-length translated protein encoded by a gene of such wild-type strain of Cryptococcus
SEQ ID NO: 1 is a secreted protein and therefore necessarily has a cleavable signal peptide on the N-terminus thereof wherein such secreted protein with the signal peptide removed is a naturally-occurring β-galactosidase protein; and
Such signal peptide is predicted to be the N-terminal residues 1-20 of SEQ ID NO: 1 that are removed upon secretion of SEQ ID NO: 1 from the wild-type Cryptococcus cells.
As such, the preponderance of evidence of record indicates that the wild-type strain of Cryptococcus described by the specification produces a secreted β-galactosidase identical to SEQ ID NO: 1 except having several N-terminal amino acids missing representing a signal peptide that is cleaved upon secretion from the cell wherein such secreted β-galactosidase is considered to be derived from a C. terrestris strain MM13-F2171 (the wild-type Cryptococcus strain described by the specification as discussed above), such beta-galactosidase protein having all of the features required by claims 1, 2, 4, 8 and 9.  As discussed, the SignalP 4.0 program predicts that amino acid residues 1-20 is the signal peptide.  However, it is recognized that the prediction of the SignalP 4.0 program is a prediction that may not be 100% accurate.  However, SEQ ID NO: 1 has 696 amino acid residues such that the removal of a signal peptide being anywhere from first seven to 69 N-terminal amino acid residue of recited SEQ ID NO: 1 yields a β-galactosidase having “an amino acid sequence that is [90%] to 99% identical to [the] amino acid sequence of” SEQ ID NO: 1.  Even if the actual signal peptide removed from SEQ ID NO: 1 upon secretion from wild-type Cryptococcus cells differs from the first 20 N-terminal amino acid residues predicted by the SignalP 4.0 program, the preponderance of evidence indicates that any removed signal peptide will include greater than 7 and less than 69 N-terminal amino acid residues of SEQ ID NO: 1 as to produce a β-galactosidase polypeptide having from 90% to 99% identity to recited SEQ ID NO: 1 since the evidence of record including von Heijne et al. indicates that a signal peptide is necessarily longer than 7 amino acid residues and expected to be well less than 69 amino acid residues in length.
Since the claims recite and encompass a naturally-occurring product, as discussed above, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  It is noted that claims 1, 2, 4 and 8-9 do not recite any requirement that the beta-galactosidase enzyme is isolated from its in situ form in nature or combined with any other specific in situ in nature, such an isolated protein/enzyme is compared to is closest naturally occurring counterpart (e.g. SEQ ID NO: 1 with N-terminal signal peptide removed) to determine if it has markedly different characteristics.  Because there is no indication in the record that isolation of a β-galactosidase lacking a signal peptide as produced by the wild-type Cryptococcus cells described by the specification in an “enzyme composition” results in a marked difference in structure, function, or other properties as compared to its naturally-occurring counterpart, an enzyme composition as recited in claim 10 is a product of nature exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).
Regarding, step 2A, prong 2, the recited beta-galactosidase polypeptide are not integrated into a practical application because the claims recite no elements that can be construed as an application.  Again, claims 1, 2, 4 and 8-9 recite no other limitations other than a natural-product beta-galactosidase.  Claim 10 recites a composition that includes combination with other naturally-occurring components such as water.  
  Regarding Step 2B for the rejected claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the rejected claims do not recite/require any additional elements other than the natural-product β-galactosidase described above.  Although claim 10 recites a composition, no additional components are recited that can amount to more than the judicial exception.  As such, Step 2B is answered in the negative and the rejected claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments
Applicant states that the clams have been amended to address the previous rejection under 35 U.S.C. 101.  However, upon further reconsideration of the evidence of record, the rejection above is made of record.
It is brought to the applicant’s attention that claims directed to nucleic acids requiring heterologous or non-naturally occurring elements are not considered to be natural products.  For example, a claim directed towards “A recombinant DNA comprising an expression vector having a nucleic acid sequence encoding a β-galactosidase enzyme comprising an amino acid sequence 85% or more identical to any one of SEQ ID NOS: 1 to 4” would not be considered to read on a natural product such as a chromosome of a cell or an isolated gene.

Allowable Subject Matter
Claims 12 and 23 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As an initial matter, the broadest reasonable interpretation of claim 23 will be discussed.  Claim 23 recites “wherein the nucleotide sequence is SEQ ID NO: 5” after the semicolon punctuation after paragraph (c).  All of an isolated polynucleotide, a polynucleotide and a cDNA molecule inherently have a nucleotide sequence.  As such, recitation of “wherein the nucleotide sequence is SEQ ID NO: 5” is considered to have antecedent basis in and limit all of:
(a) a polynucleotide encoding the amino acid sequences of any one of SEQ ID Nos: 1 to 4; 
(b) a cDNA molecule consisting of any one of SEQ ID Nos: 5 to 8; and 
(c) a cDNA molecule with a nucleotide sequence comprising a base sequence equivalent to that of any one of SEQ ID Nos: 5 to 8 and encoding a protein with β-galactosidase activity.
Particularly, since “wherein the nucleotide sequence is SEQ ID NO: 5” appears after the semicolon punctuation after paragraph (c), the “wherein” clause is considered to limit the entire scope of claim 23 and not just the Markush species recited in paragraph (c).  As such, all embodiments of claim 23 are required to contain SEQ ID NO: 5 as a nucleotide sequence.  
the nucleotide sequence is SEQ ID NO: 5” has antecedent basis in “An isolated polynucleotide” as recited in the preamble of claim 23.
Independent claim 23 recites “the nucleotide sequence is SEQ ID NO. 5” such that claim 23 is interpreted as requiring that any embodiment isolated polynucleotide comprises the whole sequence identical to SEQ ID NO: 5 with no substitutions, insertions or deletions, although additional bases may be present on the 5’ and 3’ ends.  Since the precise sequence of genes and transcribed mRNA can vary between different strains of even the same species of fungi or yeast, the burden of proof that any microorganism described in the prior art produces an mRNA that can be reverse transcribed to produce a cDNA having exactly SEQ ID NO: 5 cannot be met at this time. Further, at this time, there is considered to be insufficient motivation in the art to specifically clone DNA encoding a β-galactosidase specifically from Cryptococcus terrestris.  Specifically, Ohtsuka et al. (J. Fermentation Bioeng. 70 (1990): 301-07) may provide motivation to clone beta-galactosidase from Cryptococus laurentii but not from other Cryptococcus species. The amino acid sequence of the beta-galactosidase described by Ohtsuka et al. is not known.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652